Case 1:18-cv-00224-CFC-CJB Document 277 Filed 06/11/20 Page 1 of 2 PageID #: 21491




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  VIIV HEALTHCARE COMPANY,                        )
  SHIONOGI & CO., LTD. and VIIV                   )
  HEALTHCARE UK (NO. 3) LIMITED,                  )
                                                  )
                        Plaintiffs,               )
                                                  )
          v.                                      )   C.A. No. 18-224-CFC-CJB
                                                  )
  GILEAD SCIENCES, INC.,                          )
                                                  )
                        Defendant.                )

                          JOINT MOTION FOR TELECONFERENCE
                            TO RESOLVE DISCOVERY DISPUTE

          Plaintiffs ViiV Healthcare Company, Shionogi & Co., Ltd., and ViiV Healthcare UK

  (No. 3) Limited and Defendant Gilead Sciences, Inc. respectfully move this Court to schedule a

  teleconference to address an outstanding discovery dispute.

          In accordance with the Court’s June 8, 2020 Oral Order (D.I 273), Plaintiffs will provide

  their opening submission by no later than June 12, 2020, and Gilead will provide its responsive

  submission by no later than June 18, 2020. The parties will present their respective positions

  during a teleconference on June 22, 2020 at 2:00 p.m. with counsel for Plaintiffs to initiate the

  call.




  ME1 33590670v.1
Case 1:18-cv-00224-CFC-CJB Document 277 Filed 06/11/20 Page 2 of 2 PageID #: 21492




  Dated: June 11, 2020

  MCCARTER & ENGLISH, LLP                MORRIS, NICHOLS, ARSHT & TUNNELL LLP

  /s/ Alexandra M. Joyce                 /s/ Jeremy A. Tigan
  Michael P. Kelly (#2295)               Jack B. Blumenfeld (#1014)
  Daniel M. Silver (#4758)               Jeremy A. Tigan (#5239)
  Alexandra M. Joyce (#6423)             1201 North Market Street
  Renaissance Centre                     P.O. Box 1347
  405 North King Street, 8th Floor       Wilmington, DE 19899
  Wilmington, DE 19801                   (302) 658-9200
  (302) 984-6300                         jblumenfeld@mnat.com
  mkelly@mccarter.com                    jtigan@mnat.com
  dsilver@mccarter.com
  ajoyce@mccarter.com                    Attorneys for Defendant

  Attorneys for Plaintiffs




  ME1 33590670v.1
